Case: 2:16-cv-01020-GCS-KAJ Doc #: 70 Filed: 08/08/19 Page: 1 of 5 PAGEID #: 495

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO 7

   

EASTERN DIVISION WHT AUG -8 PMY: 4&0
velains. CURT
Kevin A. Tolliver, Yd Be na Las d, gui
ee DYE COLUMBUS
Plaintiff, Case No. 2:16-cv-1020

Judges: G. Smith/Jolson
VS.

Warden Nobel, et al.,

Defendants.

NOTICE OF APPEAL
Plaintiff Kevin A. Tolliver hereby appeals from the United States

district Court opinion denying preliminary injunction request and tem-

porary restraining order (Doc. 67 and Doc. 61). Said entry was made

on July 17, 2019.

Respectfully submitted,
a

—
fF rvin Tolliver (428576)
' P.O. Box 209 - B2
Orient, OH 43146
Plaintiff, Pro se.

July 31, 2019

 
Case: 2:16-cv-01020-GCS-KAJ Doc #: 70 Filed: 08/08/19 Page: 2 of 5 PAGEID #: 496

CERTIFICATE AND PROOF OF SERVICE

I hereby certify that on July 31, 2019, I mailed my Notice of
Appeal to the Clerk of the U.S. District Courts for filing and served
a true copy to Counsel for defendants Dave Yost at 150 E. Gay Street,
Columbus, OH 43215 by placement in the legal mail system at Pickaway
Correctional Institute with first class postage paid, for that is the

only method available to me.

  
  
 
 
   

Pegsonally, «

ee
vin A. Tolliver (428576)
P.O. Box 209 - B2

Orient, OH 43146

   

Plaintiff, Pro se
Case: 2:16-cv-01020-GCS-KAJ Doc #: 70 Filed: 08/08/19 Page: 3 of 5 PAGEID #: 497
Case: 2:16-cv-01020-GCS-KAJ Doc #: 67 Filed: 07/17/19 Page: 1 of 2 PAGEID #: 490

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

KEVIN A. TOLLIVER,
Plaintiff,

Case No.: 2:16-ev-1020
JUDGE GEORGE C. SMITH
Magistrate Judge Jolson

vs.

WARDEN NOBEL, ef ai.,

Defendants.

ORDER

On June 21, 2019, the United States Magistrate Judge issued a Report and
Recommendation recommending that Plaintiffs Motion for Preliminary Injunction and
Temporary Restraining Order be denied. (See Report and Recommendation, Doc. 61). The
Magistrate Judge also directed Defendants to respond to Plaintiff's Offer of Settlement and
Defendants have so complied and filed a Notice of Compliance on the Court’s docket. (See Doc.
66). The parties were advised of their right to object to the Report and Recommendation. This
matter is now before the Court on Plaintiff's Objections to the Report and Recommendation.
(Doc. 65). The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3).

In his objections, Plaintiff continues to make the same arguments he raised in his Motion
for Preliminary Injunction and Temporary Restraining Order, that were carefully considered by
the Magistrate Judge in the Report and Recommendation. Plaintiff has failed to establish any
basis for reconsideration of the Magistrate Judge’s conclusions, but merely disagrees with her

conclusions. Plaintiff suggests that the Magistrate Judge may have misunderstood his arguments
Case: 2:16-cv-01020-GCS-KAJ Doc #: 70 Filed: 08/08/19 Page: 4 of 5 PAGEID #: 498
Case: 2:16-cv-01020-GCS-KAJ Dac #: 67 Filed: 07/17/19 Page: 2 of 2 PAGEID # 490

with respect to the failure of the prison to transfer both of his legal boxes, however, the
Magistrate Judge did address this and at this time, Plaintiff has failed to show intentional ‘conduct
by Defendants to justify injunctive relief. Therefore, for the reasons stated in the Report and
Recommendation, this Court finds that Plaintiff's objections are without merit and are hereby
OVERRULED.

The Report and Recommendation, ECF No. 61, is ADOPTED and AFFIRMED.
Plaintiff's Motion for Preliminary Injunction and Temporary Restraining Order is DENIED.

The Clerk shall remove Documents 34, 61 and 65 from the Court’s pending motions list.

IT IS SO ORDERED.

és/ George C. Smith
GEORGE GC. SMITH, JUDGE
UNITED STATES DISTRICT COURT
Case: 2:16-cv-01020-GCS-KAJ Doc #: 70 Filed: 08/08/19 Page: 5 of 5 PAGEID #: 499

wrteWiver U2zGsth
Fo. Box BL
Orient, OW Y3I4G

COLUM BUSOR ana

PPE PME Rs Ses gE

   

Barn Swellow

BS Manceni Biv.
Columbus, OW 43215

A324 S—-SHSaasy eget ai]ha tjayes Apagflphpultlplbeltyayfayy affeegofltl
